DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn (US Patent 8330536).
Regarding claim 1, Figures 1A and 1B of Quinn disclose a sample and hold circuit [100; columns 3-5], comprising:
an amplifier [105; columns 3-5]
a capacitor [110; columns 3-5] comprising a first terminal [110] coupled to an inverting input of the amplifier [120; columns 3-5]
a switch [135; columns 3-5] comprising a first terminal [135] coupled to an output of the amplifier [128; columns 3-5]
a second terminal [135; columns 3-5] coupled to the inverting input of the amplifier [120; columns 3-5]
a sampling network [112, 118, 140, 145, and 150; columns 3-5] coupled to a non-inverting input of the amplifier [125; columns 3-5]

Regarding claim 2, Figures 1A and 1B of Quinn disclose
wherein the switch is a first switch [135]
the sample and hold circuit further comprises a second switch [130; columns 3-5] comprising a first terminal [130] coupled to the output of the amplifier [128; columns 3-5]
a second terminal [130] coupled to a second terminal of the capacitor [110; columns 3-5]

Regarding claim 3, Figures 1A and 1B of Quinn disclose
wherein the capacitor is a first capacitor [110]
the switch is a first switch [135]
the sampling network comprises a second capacitor [112; columns 3-5] comprising a terminal [112] coupled to a non-inverting input of the amplifier [125; columns 3-5]
a second switch [125; columns 3-5] comprising a first terminal [145] coupled to the terminal of the second capacitor [112; columns 3-5]
a second terminal [145] coupled to a second terminal of the first capacitor [110; columns 3-5]
a third switch [140; columns 3-5] comprising a terminal [140] coupled to the second terminal of the first capacitor [110; columns 3-5]

Regarding claim 4, Figures 1A and 1B of Quinn disclose a sample and hold circuit [100; columns 3-5], comprising:
an amplifier [105; columns 3-5]
a switch [135; columns 3-5] configured to switchable couple an output of the amplifier [128; columns 3-5] to an inverting input of the amplifier [120; columns 3-5]
a sampling network [112, 118, 130, 140, 145, and 150; columns 3-5] coupled to a non-inverting input of the amplifier [125; columns 3-5]
a capacitor [110; columns 3-5] coupled to the inverting input of the amplifier [120; columns 3-5], and configured to store offset voltage of the amplifier [columns 3-5]

Regarding claim 5, Figures 1A and 1B of Quinn disclose
wherein the switch is a first switch [135]
the sample and hold circuit further comprises a second switch [130; columns 3-5] configured to couple the output of the amplifier [128] to the capacitor [110; columns 3-5]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US Patent 8330536) in view of Woods (US Patent 4725950).
Regarding claim 6, Figures 1A and 1B of Quinn disclose
wherein the capacitor is a first capacitor [110]
the switch is a first switch [135]
the sampling network comprises a sampling capacitor [112; columns 3-5] coupled to a non-inverting input of the amplifier [125; columns 3-5]
a second switch [130; columns 3-5] configured to switchably couple an input terminal [115; columns 3-5] to the first capacitor [110; columns 3-5]
a third switch [140; columns 3-5] configured to switchably couple the first capacitor [110; columns 3-5] and the second switch [130; columns 3-5] to the non-inverting input of the amplifier [125; columns 3-5]
a fourth switch [145; columns 3-5] configured to switchably couple the sampling capacitor [112] to a second input terminal [118; columns 3-5]
Quinn does not explicitly disclose a third switch configured to switchably couple the first capacitor and the second switch to the sampling capacitor.
Figure 4 of Woods discloses a sample and hold circuit [68; column 5 lines 30-68 and column 6 lines 1-25] comprising a sampling network [88, 90, 96, and 100; column 5 lines 30-68 and column 6 lines 1-25] comprising a sampling capacitor [96; columns 5 lines 30-68 and column 6 lines 1-25] sampling an input signal [66; column 5 lines 30-68 and column 6 lines 1-25].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Quinn by having the sampling capacitor sample the input terminal during the sampling mode as implied by Woods for the purpose of implementing the sampling network using a well-known technique, since it would have been obvious, given the teachings of Quinn and Woods, that replacing 112, 118, 145, 150, and 155 of Quinn with 90 and 96 of Woods and having them receive 115 of Quinn would have resulted in equivalent circuits and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.